DETAILED ACTION
This is a first action on the merits, in response to the claims received 1/7/2021. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 1/7/2021 has been considered by the examiner. An initialed copy is attached herewith.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG et al, (WANG), USNO.2011/0006731.
 	As for claim 1, Wang discloses and shows in Figs. 3,5 method for controlling a charger remote from a vehicle including a traction battery (ref’s battery pack), a capacitor (within PWM: Fig. 14), and main contactors (ref’s charging switch and discharging switch) electrically between the traction battery and capacitor comprising: increasing a requested charge voltage from the charger to a limit value; and responsive to voltage across the capacitor, a voltage of the charger, and the limit value being same, commanding the charger to discontinue charging of the traction battery (ref’s fully charge)  (par.[ 0058,0124-0125,0132]).
 	As for claim 2, Wang discloses and shows in Fig. 5 responsive to the voltage across the capacitor, the voltage of the charger, and the limit value being same, generating output indicating at least one of the main contactors is open (par.[ 0058,0124-0125,0132])
 	As for claim 3, Wang discloses and shows in Fig. 5 responsive to the voltage across the capacitor and a voltage across the traction battery being same, and a voltage of the charger and the limit value being same, commanding the charger to discontinue the charging (ref’s fully charge)
 	As for claim 4, Wang discloses and shows in Fig. 5 traction battery, capacitor, and main contactors define a power arrangement, further comprising responsive to the voltage across the capacitor and the voltage across the traction battery being same, and the voltage of the charger and the limit value being same, generating output indicating at least one contactor between the charger and power arrangement is open (par.[ 0058,0124-0125,0132])
 	As for claim 5, Wang discloses and shows in Fig. 5 responsive to the voltage across the capacitor decreasing to zero, commanding the charger to discontinue the charging (ref’s fully charge)
 	As for claim 6, Wang discloses and shows in Fig. 5 responsive to the voltage across the capacitor decreasing to zero, generating output indicating at least one of the main contactors is open and at least one contactor between the charger and power arrangement is open
 	As for claim 7, Wang discloses and shows in Fig. 5 responsive to the voltage across the capacitor, the voltage of the charger, and the voltage of the traction battery being same, commanding the charger to discontinue the charging
 	As for claim 8, Wang discloses and shows in Fig. 5 responsive to the voltage across the capacitor, the voltage of the charger, and the voltage of the traction battery being same, generating output indicating an electric vehicle supply equipment fault (via ref’s monitoring circuit)
 	As for claim 9, Wang discloses and shows in Fig. 5 a control system for a vehicle including a traction battery (ref’s battery pack), a capacitor (within PWM: Fig. 14), and main contactors, comprising: a controller programmed to request an increase in charge voltage from a charger remote from the vehicle to a limit value, and command the charger to discontinue charging of the traction battery responsive to a voltage across the capacitor decreasing to zero following the request (par.[ 0058,0124-0125,0132]).
 	As for claim 10, Wang discloses and shows in Fig. 5 the controller is further programmed to command the charger to discontinue the charging responsive to the voltage across the capacitor, a voltage of the charger, and the lint value being same.

 	As for claim 11, Wang discloses and shows in Fig. 5 the controller is further programmed to command the charger to discontinue the charging response to the voltage across the capacitor and a voltage across of the traction battery being same, and a voltage of the charger and the limit value being same.
 	As for claim 12, Wang discloses and shows in Figs. 3, 5 a vehicle high voltage power system comprising: a traction battery (ref’s battery pack); a capacitor (within PWM: Fig. 14); main contactors electrically between the traction battery and capacitor; and a controller programmed to, during charging of the traction battery by a remote charger, and responsive to a difference between a requested charge current and a current supplied by the remote charger exceeding a first threshold value for a predefined period of time (during constant current), and the current supplied by the remote charger being less than a second threshold for the predefined period of time (during constant voltage), increase a requested charge voltage to a limit value, and responsive to a voltage across the capacitor and a voltage across the traction battery being same, and a voltage of the remote charger and the limit value being same, command the remote charger to discontinue the charging  (par.[ 0058,0124-0125,0132]).

 	As for claim 13, Wang discloses and shows in Figs. 3, 5 traction battery, mam contactors, and capacitor define a power arrangement and wherein the controller is further programmed to, responsive to the voltage across the capacitor and the voltage across the traction battery being same, and the voltage of the remote charger and the limit value being same, generate output indicating that at least one contactor electrically between the remote charger and power arrangement is open
  	As for claim 14, Wang discloses and shows in Figs. 3, 5 controller is further programmed to, responsive to the voltage across the capacitor, the voltage of the remote charger, and the voltage across the traction battery being same, command the remote charger to discontinue the charging
 	As for claim 15, Wang discloses and shows in Figs. 3, 5 controller is further programmed to, responsive to the voltage across the capacitor, the voltage of the remote charger, and the voltage across the traction battery being same, generate output indicating an electric vehicle supply equipment fault
 	As for claim 16, Wang discloses and shows in Figs. 3, 5 controller is further programmed to, responsive to the voltage across the capacitor, the voltage of the remote charger, and the limit value bemeg same, command the remote charger lo discontinue the charging
 	As for claim 17, Wang discloses and shows in Figs. 3, 5 controller is further programmed to, responsive io the voltage across the capacitor, the voltage of the remote charger, and the limit value being same, generate output indicating at least one of the maim contactors is Open
 	As for claim 18, Wang discloses and shows in Figs. 3, 5 traction battery, main contactors, and capacitor define a power arrangement and wherein the controller is further programmed to, responsive to the voltage across the capacitor decreasing to zero, generate output indicating at least one of the main contactors is open and at least one contactor electrically between the remote charger and power arrangement is open
 	As for claim 19, Wang discloses and shows in Figs. 3, 5 controller is further programmed. to, responsive to the voltage across the capacitor decreasing to zero, command the remote charger to discontinue the charging
 	As for claim 20, Wang discloses and shows in Figs. 3, 5 charging is direct current charging
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859